Title: William Baldwin to Thomas Jefferson, 7 January 1810
From: Baldwin, William
To: Jefferson, Thomas


          
            Dear Sir,
            Wilmington (D) 
                     Jany 7. 1810.
          
          
		  
		  
		  I take the liberty of transmitting to you a copy of the Essays of Cerus & Amicus.
          These essays are now published principally with a view of having them extensively circulated among the society of Friends in the eastern part of the state of Pennsylvania, who have been too generally prejudiced against the late Administration, and whose prejudices still exist, against the present.
          The Friends residing in this section of the Union, certainly furnish a melancholy example of the effect of prejudice. We might reasonably have supposed that the purity of their principles would have fortified them against the influence of priest-craft; and that the idle rumors that have been circulated by the friends of Church and State about infidelity and French philosophy 
                  
                     &c &c, would never have gained an ascendency in their minds.—To no man, surely, are they so much indebted as to yourself, for the application of their principles to the science of government.
          
		  
		  
		   
		  It is to be hoped that the view of the subject which is taken in the Essays of Cerus, with the observations of Amicus on the Maryland Church Bill, and Friends’ petition, will induce some of these highly professing people to reflect upon the inconsistency of their conduct 
                     
                      
                     with their professions, as especially as it has not the invidious appearance of a party production.
          If these essays should not fully meet your approbation, or should be found to contain errors that have been overlooked by the authors, it is to be hoped that their honest motives will be a sufficient excuse for them:—and that you will pardon the liberty I have taken
          Wishing that the evening of your life may be as infinitely happy, as its morning and meridian has been infinitely useful to our beloved country, I conclude and am, with sentiments of the warmest respect and gratitude, your sincere friend,
          
            William
            Baldwin.
        